I   ....   •    """

               AO 24SB (Rev. O!Z/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Pagelofl   l J.-,

                                                   UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                               v.                                                   (For Offenses Conunitt~d On or After Nove1nber 1, 1987)



                              Carlos Alberto Penaloza-Cardenas                                      CaseNumber: 3:19-mj-21344

                                                                                                    Sandra Resnick
                                                                                                    Defendant's Attorney


               REGISTRATION NO. 84079298
               THE DEFENDANT:
                [:gj pleaded guilty to count(s) _l_of_C_o_m_,_pl_ai_·n_t_ _ _ _ _ _ _ _ _ _ _~----------
                0 was found guilty to count(s)
                     after a plea of not guilty.
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
               Title & Section                    Nature of Offense                                                                    Count Number(s)
               8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                          1

                 D The defendant has been found not guilty on count(s)
                                                                                              ------------------~

                 D Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:

                                            x       TIME SERVED

                 lZl Assessment: $10 WAIVED lZl Fine: WAIVED
                 lZl Court recommends USMS,ICE or DHS or other arresting agency return all property and all documents in
                 the defendant's possession at the time of arrest upon their deportation or removal.
                 D Court recommends defendant be deported/removed with relative,                           charged in case


                     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                  Tuesday, March 19, 2019
                                                                                                  Date oflmposition of Sentence




                                                                    MAR 1 9 2019
                                                                                                  Hidii&:::~OCK
                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                         CLER!< U ,,          , ,_.
                                                                          0
                                                     $0UTHcRN o/srR;~. ~!?: ;::ouRr
                                                                                 1
                                                     ay               I u, C.1lJFORN/A
                Clerk's Office Copy                                                      DEPurv                                                   3: 19-mj-21344
